United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                              No. 04-30015
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KINDAL L. NATION, also known as Bag;
TIMOTHY NATION, also known as Black,

                                      Defendants-Appellants.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                      USDC No. 02-CR-30043-2 and
                           No. 02-CR-30043-8
                         --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Kindal L. Nation and Timothy

Nation in this direct criminal appeal has moved for leave to

withdraw and has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967).    Timothy Nation has filed a

motion for appointment of substitute counsel in response to

counsel’s Anders brief.     Kindal L. Nation has not filed a

response.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30015
                                -2-

     Our independent review of the record and counsel’s brief

shows that there are no nonfrivolous issues for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and this

appeal is DISMISSED.   See 5TH CIR. R. 42.2.   Timothy Nation’s

motion for appointment of substitute counsel is DENIED.